NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW KWASI DONKOR,                            No. 16-55889

                Plaintiff-Appellant,            D.C. No. 5:14-cv-02539-GW-DTB

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      California state prisoner Andrew Kwasi Donkor appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and due process violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Dominguez v.

Miller, 51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under Fed. R. Civ. P. 8).

We affirm.

      In his opening brief, Donkor failed to challenge any of the district court’s

grounds for dismissal of the operative complaint, and therefore Donkor waived any

such challenge. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th

Cir. 2003) (“[W]e will not consider any claims that were not actually argued in

appellant’s opening brief.”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[A]rguments not raised by a party in its opening brief are deemed waived.”).

      Even if Donkor had not waived this challenge, the district court properly

dismissed Donkor’s action because the allegations in his third amended complaint

were prolix, difficult to decipher, and failed to indicate how the named defendants

violated Donkor’s constitutional rights. See Fed. R. Civ. P. 8(a)(2) (stating that

complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief”); McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir.

1996) (Rule 8 is an independent ground for dismissal and requires each averment

of a pleading to be simple, concise, and direct in stating which defendant is liable

to the plaintiff for which wrong).

      AFFIRMED.




                                          2                                    16-55889